ON MOTION FOR A REHEARING.
Respondent, on motion for a rehearing, insists that the statement in the agreed statement of facts that the treasurer's checks were issued by the bank "for the purpose of transferring said sums" paid over to the bank by the Coal Company and the Greenspon Company, shows that our conclusion that respondent is not entitled to a preference is wrong. We are not persuaded, however, that this is so. The expression quoted and relied on must be construed in the light of the facts stated. Respondent says that the money paid over to the bank became a trust fund and that it remained a trust *Page 869 
fund notwithstanding the respondent purchased treasurer's checks with it. It is true that the money was turned over to the bank for respondent, and the respondent had a right to use the money as it saw fit. It could take the money if it wished, or it could take therefor treasurer's checks, as it did. If respondent itself had paid the money over to the bank and taken treasurer's checks therefor, no one would contend that a right to a preference would have arisen. What is the difference whether the money was paid over to the bank by the respondent itself or was paid over to the bank for respondent by others? The money was put in the bank for the respondent. It had a right to have the money delivered to if it so desired, or it could use the money to purchase treasurer's checks. It elected to take treasurer's checks instead of the money. Respondent's anomalous insistence is that it took treasurer's checks for the purpose of transferring to itself the money that was in the bank ready to be transferred to it over the bank counter. This is not a case in which the respondent paid its money into the bank and directed the bank to transfer it to a third party, or to use it for a designated purpose. This is just what the Coal Company and the Greenspon Company did, but after the money was paid over to the bank for respondent it applied the money to the purchase of treasurer's checks, when it could have had the money direct from the bank instead of the treasurer's checks. It is obvious that respondent elected to take credit, evidenced by the treasurer's checks, in lieu of the money, said treasurer's checks to be paid in due course as treasurer's checks are ordinarily paid, and so in such sense to transfer "said sums" to respondent.
Some of the suggestions made by respondent's learned counsel with respect to what the agreed statement of facts does not show in licates that counsel have overlooked the rule now firmly established that the burden is on him who seeks a preference against the assets of an insolvent bank to show that he is entitled to such preference and not on the finance commissioner to show the contrary. This means that the party seeking a preference must show facts entitling him to the preference, and not on the finance commissioner to show facts that would defeat the preference.
The Commissioner recommends that respondent's motion for a rehearing be overruled.